Citation Nr: 0328602	
Decision Date: 10/23/03    Archive Date: 11/03/03	

DOCKET NO.  97-31 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously disallowed claim of entitlement to service 
connection for low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 determination by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 1995, and a statement 
of the case was issued in February 1996.  The veteran 
testified at an RO hearing in April 1996.  While the hearing 
officer discussed the need to file a substantive appeal, 
since the veteran addressed the issue that he appealed during 
this hearing, the hearing transcript constituted a timely 
substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993) (when oral remarks (i.e., hearing testimony) are 
transcribed, a statement becomes written).  Accordingly, the 
Board finds that the present appeal arises from the May 1995 
rating decision. 


FINDINGS OF FACT

1.  Entitlement to service connection for low back disability 
was denied by the Board in March 1994.  

2.  Evidence received since either the Board's March 1994 
determination is either cumulative, redundant, or supports 
the denial of this claim and, by itself or in connection with 
the evidence previously assembled, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for low back 
disability. 


CONCLUSIONS OF LAW

1.  The Board's March 1994 decision is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002).  

2.  The evidence received since either the Board's March 1994 
decision that denied service connection for low back 
disability is not new and material, and that claim has not 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
38 C.F.R. §§ 3.156(a) and 3.159(b).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  They do not apply in the instant case as a 
claim to reopen was filed well before August 2001.  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  
The Board therefore finds that it can proceed with this case.  

Additionally, the Board notes that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  One of 
the regulations promulgated by VA to implement VCAA has 
recently been invalidated.  Specifically, the Federal Circuit 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one-year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one-year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).  In this case, the 
veteran has been provided more than one year to respond to 
the requests of the VA for information in support of his 
case.  Further, he has either directly or indirectly 
responded to the many requests for information.  

In an April 2003 letter from the RO to the veteran, the 
veteran was made specifically aware of the VCAA and was 
provided one year to submit and obtain new evidence in 
support of his case.  In August 2002, the veteran indicated 
he had no additional medical records to submit.  At that 
time, the veteran noted continuous treatment of his back 
disorder at VA medical centers (VAMC).  These records are 
before the Board at this time.  In any event, continuous 
treatment of the veteran's back disorder would not provide a 
basis to grant service connection for his back disorder 
alleged to have occurred many years ago (it must be noted 
that in March 1994 the Board clearly conceded the veteran, at 
that time, had a back disorder).  A critical issue in this 
case in 1994, and today, is whether the veteran's current 
back disorder can be reasonably related to his period of 
active service from August 1964 to September 1968.  
Accordingly, additional medical records regarding recent 
treatment of the back disorder would have little probative 
value in the evaluation of the veteran's case.  This issue 
will be discussed in greater detail below.  The veteran has 
directly responded to the request for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

After reviewing the claims folder, the Board finds that there 
has been compliance with the assistance provisions set forth 
and the new law and regulations.  The record in this case 
includes outpatient treatment records, statements from the 
veteran, and his testimony.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal that has not been obtained by 
the RO.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  The 
veteran, within the April 2003 letter from the RO to the 
veteran and within the supplemental statement of the case 
issued in June 2003, was effectively furnished notice of the 
type of evidence necessary to substantiate his claim as well 
as the type VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to the claim at issue.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds the notice 
requirements of the new law and regulations have been met.  

II.  Factual Background

The Board denied entitlement to service connection for a back 
disorder in July 1991.  The Board found that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  The United States Court of Appeals for 
Veterans Claims (Court) vacated this decision in August 1992.  
An expert medical opinion was obtained in February 1993.  
This medical opinion found no basis on which to conclude that 
the veteran had intervertebral disc disease in service.  In a 
March 1994 decision, the Board found that the veteran's 
inservice back strain was acute and transitory and resolved 
without apparent residual disability.  It was also found that 
the veteran's present nucleus pulposus, L4-L5, occurred in 
1976, many years after service, and was unrelated to any 
disease or injury therein.  Evidence before the Board at the 
time of the March 1994 decision included service medical 
records, post-service medical records and the above-mentioned 
medical opinion.  The veteran did not appeal the Board's 
March 1994 decision to the Court, and it therefore is final.  
38 U.S.C.A. §§ 7103, 7104. 

The veteran subsequently requested that his claim be 
reopened.  In a May 1995 rating decision, the Board found 
that new and material evidence had not been received to 
reopen the claim.  As noted in the introduction, the Board 
finds that the present appeal arises from the May 1995 rating 
decision.  

A hearing was held before a hearing officer at the RO in 
April 1996.  Within this testimony, the veteran noted a back 
injury in 1966 while serving in the Vietnam War.  The veteran 
noted continuous difficulties with back pain since his 
military service in Vietnam.  

Additional medical records were obtained, including an April 
1996 MRI of the veteran's spine revealing mild degenerative 
changes at L4 and L5.  A minimal lateral disc bulge at L3-4 
was indicated.  An outpatient treatment record that appears 
to be dated April 1999 indicates treatment for the back 
surgery in the 1970's.  

Outpatient treatment records obtained indicate continuous 
treatment of the veteran's back disorder.  In March 2002, the 
veteran was treated at a pain management clinic.  A 
supplemental statement of the case was issued in June 2003 
and the veteran's representative submitted written argument 
in August 2003.  



III.  Analysis

Although the Board's March 1994 decision is final, applicable 
law provides that a claim that is the subject of a final 
decision may, nevertheless, be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.  The Board also 
notes that this new regulation expressly provides that duty 
to assist shall not be construed to require VA to reopen a 
claim that has not been disallowed except when new and 
material evidence has been presented or secured as described 
in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

At the time of the Board's March 1994 decision, the evidence 
of record consisted of evidence indicating a back disorder.  
Since these determinations, additional medical evidence has 
been obtained indicating continuous treatment of the 
veteran's back disorder.  However, none of the medical 
evidence associates this back disorder to the veteran's 
military service.  

It was the finding of the Board in March 1994 that the 
veteran's inservice back strain was acute and transitory and 
resolved without apparent residual disability.  It was also 
found that the veteran's current back disorder occurred in 
1976, many years after service, and is unrelated to any 
disease or injury therein.  Consequently, additional medical 
records of treatment for a back condition after 1976 would 
provide no basis to reopen the veteran's previously denied 
claim unless it somehow relates the back condition to 
service.  

In this case, not only is there no new evidence suggesting a 
nexus between the veteran's military service and his current 
back disorder, the veteran in this case appears to be 
reiterating prior contentions before both the Board and the 
Court.  The additional medical evidence received since the 
prior final determination does not suggest an association 
between the veteran's current back disorder and service.  No 
health care provider has supported the veteran's theory that 
his current back disorder is the result of his military 
service.  Concerning the veteran's contentions before a 
hearing at the RO, the Board finds no basis to reopen the 
claim based on these contentions.  The veteran has attempted 
to establish a nexus between his current back disorder and 
service by asserting that this condition was caused by an 
injury in service.  However, the veteran is not qualified to 
testify as to a causal link between the present back disorder 
and any injury that occurred more than 30 years ago.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1994).  This 
contention is not competent and/or material evidence.  As 
additional evidence submitted is not new and material 
evidence, the claim may not be reopened.  

With regard to the indications that the veteran currently 
suffers from some form of degenerative joint disease or 
arthritis, such facts would not provide a basis to reopen the 
previously denied claim.  Once again, the Board must note 
that the veteran was clearly found to have a back disorder 
when the Board adjudicated this case in March 1994.  
Accordingly, an additional disorder associated with the 
veteran's nonservice-connected back disability would not 
provide a basis to reopen the previously denied claim since 
there is no competent evidence suggesting any relationship to 
the inservice injury which the Board previously found to be 
acute and transitory.  


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of service connection for low back 
disability.  The appeal is denied.  



                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

